        Case 1:21-mj-00565-ZMF Document 1-1 Filed 08/16/21 Page 1 of 10




                                   STATEMENT OF FACTS

        Your Affiant, Jessica Salo, is a Special Agent with the Federal Bureau of
Investigation (“FBI”) and have been so employed since November 2014. Currently, I am tasked
with investigating criminal activity in and around the U.S. Capitol grounds on January 6, 2021.
As a Special Agent, I am authorized by law or by a Government agency to engage in or
supervise the prevention, detection, investigation, and prosecution of violations of Federal
criminal laws..

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway, and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session


                                                 1
        Case 1:21-mj-00565-ZMF Document 1-1 Filed 08/16/21 Page 2 of 10




of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

                       FACTS RELATED JEFFREY SCOTT BROWN

         During the course of the investigation into the events of January 6, 2021, law enforcement
has identified communications that documented planning and coordination amongst individuals in
advance of January 6, 2021. As detailed below, the investigation has established that JEFFREY
SCOTT BROWN participated in a Telegram group chat on an encrypted messaging app in the
days leading up to January 6. In the Telegram chat “about” section was the following description:
“This group will serve as the Comms for able bodied individuals that are going to DC on Jan 6.
Many of us have not met before and we are all ready and willing to fight. We will come together
for this moment that we are called upon.”

       One of the members of this chat was Telegram user “JB” (UID XXXXXX1832). On
January 5, 2021, at approximately 6:30 a.m. PST, Telegram user “JB” posted a picture of himself
with the caption “Boarding LAX.” LAX is the airport code for the Los Angeles International
Airport.




                 (Picture posted by “JB” in Telegram Group “The California Patriots- DC Brigade”)




                                                    2
        Case 1:21-mj-00565-ZMF Document 1-1 Filed 08/16/21 Page 3 of 10




        Based on my training and experience, I know that Telegram is an encrypted messaging
service that is usually accessed through a smartphone application that the user downloads to his
or her personal smartphone. I also know that, in order to post this photograph and message to the
DC Brigade Telegram chat, BROWN must have been a member of that chat.

        On March 12, 2021, I coordinated with our Los Angeles International Airport Residence
Agency (LAXRA) in an attempt to identify JB. LAXRA confirmed the photo was taken in LAX
Terminal 1, which is serviced by Southwest Airlines. Based on the time that the photo was
taken, law enforcement was able to review manifests for the initials “JB” and identified “JB” as
JEFFREY SCOTT BROWN of Irvine, California. According to flight records, BROWN traveled
from LAX to IAD (Washington, D.C.) on January 5, 2021, and returned to LAX on January 7,
2021. BROWN provided a telephone number ending in -9487 and email address
jeffbrownXX@XXXXX.com on the reservation.

                       BROWN IDENTIFIED IN FBI BOLO172-AFO

        Based on additional investigation, in January 2021 the FBI’s Washington Field Office
initiated an investigation of a suspect identified as BOLO172-AFO based on information that
BOLO172-AFO was involved in the assault of numerous federal officers in and around the
Lower West Terrace during the breach of the Capitol building.

      On July 1, 2021, I showed the below seeking information poster and photographs of
BOLO172-AFO to a WITNESS who has known BROWN for approximately four to five years.
The WITNESS identified BOLO172-AFO as BROWN.




                                                3
Case 1:21-mj-00565-ZMF Document 1-1 Filed 08/16/21 Page 4 of 10




      (FBI Seeking Information Poster for BOLO164-AFO through BOLO173-AFO)




       (Additional photographs of BOLO172-AFO at the US Capitol on January 6, 2021)


                                        4
        Case 1:21-mj-00565-ZMF Document 1-1 Filed 08/16/21 Page 5 of 10




        In the footage from January 6, 2021, BROWN can be seen wearing a unique hat with
cream/tan fleece and a black circle in the center, with a gold/tan football-shape inside of the
black circle. This hat can be seen in numerous videos/still images detailed below.

     REVIEW OF VIDEO FOOTAGE CAPTURING ASSAULTS AT U.S. CAPITOL

        On January 6, 2021, between approximately 2:56 p.m. and 3:11 p.m, a man who matches
BROWN’s description appeared on U.S. Capitol CCTV footage in the Lower West Terrace.
Based on my training and experience, and after reviewing BROWN’s California Department of
Motor Vehicles photograph, I believe the man to be BROWN. And, the images in the CCTV are
consistent with the person the WITNESS identified. The Lower West Terrace Door is an
outdoor area on the west side of the U.S. Capitol building. On January 6, 2021, all parts of the
Lower West Terrace were considered “restricted grounds” and were not accessible to the public.
The Lower West Terrace Door led into the U.S. Capitol building through a tunnel. Between
approximately 2:56 p.m. and 3:11 p.m., the Lower West Terrace Door was heavily guarded by
U.S. Capitol Police and MPD personnel, who had formed a defensive line to prevent
unauthorized access into the U.S. Capitol via the tunnel. As BROWN moved into the tunnel, he
held a cell phone up in front of his face, in a manner that indicates he was using the phone to
record the events in front of him.




                                                 5
        Case 1:21-mj-00565-ZMF Document 1-1 Filed 08/16/21 Page 6 of 10




            (Screenshot of CCTV footage with BROWN entering the tunnel, phone in hand)

         At approximately 3:11 p.m., BROWN can be observed in the tunnel with a crowd of
rioters, wearing the unique hat described above and depicted in the below photograph. BROWN
can be seen towards the front of the group of rioters, near the police defensive line. BROWN can
be seen reaching through the crowd towards another rioter, who provides BROWN with what
appears to be a can of spray. At approximately 3:11 p.m., BROWN can be seen pointing the can
towards the police defensive line and deploying the spray for several seconds in the direction of
the police. Based on my training and experience, I assess this spray was pepper spray or a similar
chemical spray.




           (BROWN deploying a can of spray in the tunnel towards the police defensive line)

       In a YouTube video titled “Scenes of Chaos Captured Inside US Capitol as Crowd
Challenges Police,” which I obtained on May 24, 2021, at approximately 20:05 minutes, a hand
can be seen holding and deploying a can of spray irritant into crowd of officers who are
attempting to restrict access to the U.S. Capitol through the exterior door to the Lower West
Terrace. The spray is deployed for several seconds. The individual holding the spray is assessed
to be BROWN based on the similarity in clothing and positioning to the above photograph.




                                                  6
        Case 1:21-mj-00565-ZMF Document 1-1 Filed 08/16/21 Page 7 of 10




           (BROWN deploying a can of spray in the tunnel towards the police defensive line)

At approximately 21:03 minutes, BROWN was at the front of the crowd of rioters in the tunnel,
participating in the pushing action against officers who were attempting to restrict access to the
U.S. Capitol through the exterior door to the Lower West Terrace. During this time, a
Metropolitan Police Department Officer (“Officer Victim 1”) was at the front of the line of
officers. This officer was being pressed between the crowd of rioters and the line of officers. His
gas mask was ripped off by another individual and blood can be seen in his mouth.

        On February 1, 2021, a U.S. Magistrate Judge in the District of Columbia, signed Federal
Search Warrant electronic evidence account(s) associated with Gina Bisignano, based on
Bisignano’s presence inside the U.S. Capitol on January 6, 2021. I reviewed two videos, titled
IMG_5082 and IMG_5083, which were obtained pursuant to this warrant. The videos are 7
seconds and 15 seconds long, respectively, and depict the crowd of rioters in the Lower West
Terrace of the U.S. Capitol on January 6, 2021. In the videos, BROWN was at the front of the
crowd participating in the pushing action against officers who were attempting to restrict access
to the U.S. Capitol through the exterior door to the Lower West Terrace. According to metadata,
the videos were created on January 6, 2021 at approximately 8:11:37pm UTC (3:11:48pm EST)
and 8:11:48pm UTC (3:11:48pm EST).




                                                  7
    Case 1:21-mj-00565-ZMF Document 1-1 Filed 08/16/21 Page 8 of 10




(BROWN at the front of the crowd of rioters participating in the pushing action against officers)




                                               8
        Case 1:21-mj-00565-ZMF Document 1-1 Filed 08/16/21 Page 9 of 10




    (BROWN at the front of the crowd of rioters participating in the pushing action against officers)

        Based on the foregoing, your Affiant submits that there is probable cause to believe that
JEFFREY SCOTT BROWN violated 18 U.S.C. § 111(a)(1) and (b), which makes it a crime to
forcibly assault or interfere with any person designated in section 18 U.S.C. § 1114 as an officer
or employee of the United States while engaged in or on account of the performance of official
duties. Persons designated within section 1114 include any person assisting an officer or employee
of the United States in the performance of their official duties. Subsection (b) includes an
enhancement for violating this provision while using a deadly or dangerous weapon.

        Your Affiant submits that there is probable cause to believe that JEFFREY SCOTT
BROWN violated 18 U.S.C. § 231(a)(3), which makes it unlawful to commit or attempt to commit
any act to obstruct, impede, or interfere with any fireman or law enforcement officer lawfully
engaged in the lawful performance of his official duties incident to and during the commission of
a civil disorder which in any way or degree obstructs, delays, or adversely affects commerce or
the movement of any article or commodity in commerce or the conduct or performance of any

                                                   9
        Case 1:21-mj-00565-ZMF Document 1-1 Filed 08/16/21 Page 10 of 10




federally protected function. For purposes of Section 231 of Title 18, a federally protected function
means any function, operation, or action carried out, under the laws of the United States, by any
department, agency, or instrumentality of the United States or by an officer or employee thereof.
This includes the Joint Session of Congress where the Senate and House count Electoral College
votes.

         Your Affiant submits there is also probable cause to believe that JEFFREY SCOTT
BROWN violated 18 U.S.C. § 1752(a)(1), (2) and (4), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions; (4) knowingly engages in any act of
physical violence against any person or property in any restricted building or grounds; or attempts
or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a
posted, cordoned off, or otherwise restricted area of a building or grounds where the President or
other person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your Affiant submits there is also probable cause to believe that JEFFREY SCOTT
BROWN violated 40 U.S.C. § 5104(e)(2)(D), (E), & (F), which makes it a crime to willfully and
knowingly; (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the
orderly conduct in that building of a hearing before, or any deliberations of, a committee of
Congress or either House of Congress; (E) obstruct, or impede passage through or within, the
Grounds or any of the Capitol Buildings; and (F) engage in an act of physical violence in the
Grounds or any of the Capitol Buildings.


                                                      _________________________________
                                                      Jessica Salo
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 16th day of August 2021.
                                                                        2021.08.16
                                                                        19:46:37 -04'00'
                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      UNITED STATES MAGISTRATE JUDGE


                                                 10
